Citation Nr: 1325405	
Decision Date: 08/12/13    Archive Date: 08/16/13

DOCKET NO.  09-50 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran (appellant) served on active duty in the United States Navy from September 1980 to February 1995.  He also had service in the National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


REMAND

Service connection is currently in effect for a low back disability with bilateral radiculopathy.

The Veteran seeks a TDIU.  The record reflects that the Veteran was examined by VA in March 2008.  The examiner noted a private record of November 2007 in which it is indicated that the Veteran has back pain, leg pain, dizziness, blackouts and headaches on a physical residual functioning capacity questionnaire.  The examiner stated that the Veteran could not do any type of physical labor and that his fatigue and pain level would also interfere with his performing a sedentary job like sitting at desk and answering phones.  

The Veteran was most recently provided a VA examination for compensation purposes in December 2009.  It was noted that the Veteran was not employed due to medical problems.  The examiner did not provide an assessment of the impact of the service-connected disabilities on occupational functioning, apparently because the Veteran was not working.  Moreover, the examiner did not provide an opinion concerning whether the service-connected disabilities are sufficient by themselves to render the Veteran unemployable.

In light of these circumstances, the Board has determined that the Veteran should be afforded another VA examination to determine the impact of the service-connected disabilities on his employability.

The Board further notes that a February 2009 consultation report indicates that the Veteran was in the process of applying for disability benefits from the Social Security Administration (SSA).  Since records in the possession of SSA could be supportive of the Veteran's claim, further development to obtain those records and any other outstanding records pertinent to the claim is also in order.

Finally, the Board notes that in his VA Form 9, the Veteran attributed his unemployability to his currently service-connected disabilities and other disabilities.  It is not clear to the Board whether the Veteran is seeking service connection for additional disabilities.  Therefore, the originating agency should request the Veteran to clarify whether he is seeking service connection for additional disabilities and should respond appropriately to any such clarification received from the Veteran.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Request the Veteran to identify any additional disabilities for which he is seeking service connection and respond appropriately to any such clarification received from the Veteran.

2.  Undertake appropriate development to obtain any outstanding records pertinent to the claim on appeal, to include any pertinent SSA records.  

3.  When all indicated record development has been completed, arrange for the Veteran to be scheduled for a VA examination by an examiner with sufficient expertise to determine the nature and severity of the service-connected disorders, and their impact on the Veteran's employability.  The claims file and any pertinent evidence in Virtual VA must be made available to and  reviewed by the examiner in conjunction with the examination.  Any indicated studies should be performed.

Based on the examination results and the review of the Veteran's pertinent history, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's service-connected disabilities are sufficient by themselves to preclude him from obtaining or maintaining any form of substantial gainful employment consistent with his education and occupational background.

The rationale for all opinions expressed must also be provided.

4.  The RO or the AMC should notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the examination, documentation showing that he was properly notified of the examination should be included in the record.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.  

6.  Then, the Veteran's claim must be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be furnished a supplemental statement of the case and be given the requisite opportunity to respond before the case is returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

